Citation Nr: 1620337	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service connected disability of recurrent dislocation of the left knee, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service connected disability of arthritis, limitation of extension of the left knee, currently rated as 10 percent disabling. 

3.  Entitlement to an effective date prior to August 28, 2007 for the grant of service connection of limitation of extension of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1990 and April 1994.  

These claims come to the Board of Veteran's Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

These claims were before the Board in March 2015, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA medical examination.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in June 2010.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issues of entitlement to an increased disability rating for residuals of a left knee injury of recurrent patella dislocation, and entitlement to an increased rating for left knee limitation of extension were previously before the Board in November 2013 at which time a rating in excess of 20 percent for recurrent subluxation was denied, a rating in excess of 10 percent for limitation of extension was denied and the Board also determined that the effective date for the grant of a separate rating based on arthritis of the knee with noncompensable limitation of motion of extension to August 2007 should be granted.  The Veteran appealed the Board's decision the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand and remanded the claims noted in the Issue section above in order for the Board for actions consistent with the terms of the Joint Motion for Remand.  


FINDINGS OF FACT

1.  The overall disability picture for the entire pendency of the claim shows moderate but not severe subluxation or lateral instability of the left knee.

2.  The Veteran's flexion of the left knee has not been limited to 45 degrees or less and his extension has not been limited to 15 degrees or more. 

3.  The Veteran has not been diagnosed or treated for removal of semilunar cartilage of the left knee.  

4.  The Veteran has been diagnosed with arthritis of the knee with limitation of extension.  

5.  There is no evidence of a diagnosis based upon x-ray evidence of arthritis of the left knee prior to August 28, 2007.  


CONCLUSIONS OF LAW

The criteria for disability rating in excess of 20 percent for the service-connected left knee injury, recurrent patella dislocation, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5261 (2015).

The criteria for disability rating in excess of 10 percent for the service-connected left knee, limitation of extension due to arthritis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261 (2015).

The criteria for an effective date prior to August 28, 2007 for the grant of a separate compensable rating for arthritis of the left knee with limitation of extension have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.102, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Pain, in and of itself, that does not result in additional functional loss, however, does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran is service connected for recurrent dislocations of his left knee, currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran is also service connected for limitation of extension of the left knee currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Under DC 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 is based upon instability and subluxation, not limitation of motion; as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under DC 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Under DC 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5262.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). 

For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015). 

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 1991.  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.

As such, in order for the Veteran to receive a higher evaluation under Diagnostic Code 5257, he would have to have severe recurrent subluxation or lateral instability.  Upon review of the medical evidence of record, the Board finds that a higher rating under this Diagnostic Code is not warranted.  In order for the Veteran to receive a higher rating for his limitation of extension under Diagnostic Code 5261, he would have to have extension limited to 15 degrees or greater.  After a careful review of the evidence, the Board finds that an increased rating under this code is not warranted.  The Board will discuss the evidence of record below, and also make a determination if a separate rating is warranted under any other Diagnostic Code.  

The Veteran underwent his most recent VA examination in April 2015.  At this time he was diagnosed with recurrent subluxation of the left knee, patellofemoral pain of the left knee, and degenerative arthritis of the left knee.  At this examination it was noted that there was no evidence of semilunar cartilage condition of the left knee, arthroscopic chondroplasty, left patella and trochlea.  The examiner noted that the Veteran had a history of left knee surgery in 2005 and arthroscopic chondroplasty in 2009.  This examiner noted that the Veteran did not report flare-ups of the knee, but did note the Veteran's reports of functional loss due to pain and limitation of motion.  

Range of motion measurements of the left knee at this examination was flexion from 0 to 110 degrees and extension from 110 to 0 degrees.  The Veteran's range of motion was restricted by pain, including weight bearing pain.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue described as joint line tenderness as well as evidence of crepitus.  The Veteran was able to perform repetitive testing with at least three repetitions, and his flexion was reduced to 0 to 100 degrees and extension was reduced to 100 to 0 degrees.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that the Veteran had disturbance of locomotion described as mildly antalgic gait that contributes to the factors of his disability.  Muscle strength of the left leg was 5/5 with no atrophy noted and no ankyloses noted.  The examiner noted that the Veteran had moderate recurrent subluxation of the left knee with no history of lateral instability.  Joint stability testing was performed and there was no joint instability.  There was no evidence of recurrent patellar dislocation, "shin splints," stress factors, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Lastly, the examiner confirmed that the Veteran did not have or ever have a meniscus (semilunar cartilage) condition.  

X-ray testing was performed and degenerative arthritis was noted in the left knee.  Mild degenerative changes with small osteophyte from the upper pole and lower pole of the patella and mild narrowing of the medial compartment were noted, described as a minor abnormality.  

The examiner was asked to discuss the nature of the Veteran's flare-ups and stated that the Veteran denied true flare-ups, but instead gave a history of additional symptoms and loss of motion after prolonged or repetitive use.   

The examiner was also asked to discuss the nature of the Veteran's surgery in 2005 and whether there was removal of any semilunar cartilage.  The examiner stated that he reviewed the conflictive medical evidence and stated it is not possible to fully answer the question based on the available information due to the lack of adequate specific documentation regarding the left knee surgery done in 2008/2009.   

The Veteran was also examined in January 2012.  However, this examination has been deemed inadequate due to written inconsistencies in the description of the severity of the Veteran's knee disability.  As such, the Board will not discuss this examination in depth as the examination from April 2015 is a more accurate reflection of the severity of his current disability.  

In December 2008, the Veteran had bilateral arthroscopic chondroplasty on his knees.  In February 2009, the Veteran's symptoms included crepitation and mild tenderness.  The knee was stable.

The Veteran had a VA examination in January 2009.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, one to three episodes of dislocation or subluxation a month, daily locking episodes, swelling, tenderness, and severe, daily flare-ups.  He could not walk more than a few yards and used a cane to ambulate.  The examiner observed antalgic gait, crepitus, tenderness, pain at rest, guarding of movement, and subpatellar tenderness.  ROM testing showed flexion to 100 degrees and extension to 0 degrees, with pain.  No additional limitations were observed after repetitive motion.  X-rays showed mild to moderate degenerative osteoarthritis. 

The Veteran had a VA examination in August 2007 for VA unemployability benefits purposes (TDIU).  The Veteran reported a worsening of his knee since his January 2005 surgery.  He continued to wear his knee brace daily and expressed pain when walking, standing, and driving.  He could no longer run, kneel, or squat.  The Veteran reported instability, grinding and popping of the knee, pain, and weakness.  He continued to have flare-ups every other day, lasting 12 hours.  Activity during flare-ups was minimal.  Range of motion (ROM) testing showed flexion of the left knee to 130 degrees, with pain starting at 0 degrees, and extension to 0 degrees, with pain starting at 0 degrees.  No additional loss of motion was observed with repetitive use.  The examiner observed poor propulsion, tenderness of the knee, and sub patellar tenderness.  X-rays showed minimal degenerative changes.  

Private treatment records show that the Veteran had surgery, arthroscopy with chondroplasty, medial patella femoral ligament reconstruction, lateral release, on his left knee in January 2005.  The RO awarded a temporary total rating from January 13, 2005 to July 1, 2005, at which time the 20 percent rating was assigned.  In December 2008, the Veteran had bilateral arthroscopic chondroplasty on his knees.  In February 2009, the Veteran's symptoms included crepitation and mild tenderness.  The knee was stable.  

Further, February 2006 treatment records from Dr. A.F.H. indicate that the Veteran had had persistent grinding, popping, catching, and pain when going up and down stairs since his surgery.  The Veteran could not perform leg extensions.  The provider observed that the Veteran's left quadriceps and calf were significantly atrophied compared to the right.  The physical examination revealed patella femoral crepitation on the left and a mildly positive J-sign but no apprehension or lateral instability.

During his hearing before the Board in June 2010, the Veteran noted his two prior surgeries and constant pain.  He rated his daily pain at a 10 on the pain scale.  He also noted reduced ROM and stiffness.  He said his private doctor indicated that he needed knee replacements but that the Veteran should wait as long as he could before having the procedures due to his young age.  

The Veteran has submitted several statements attesting to his knee pain and indicating that he had to retire from employment because he was no longer able to perform his job due to his knee disabilities.  In support of his statement, he submitted a note from his doctor recommending that he not return to being a letter carrier because he needed to avoid squatting, kneeling, jumping, rough and uneven ground, and stairs where possible.  

The Board finds that the evidence supports the currently assigned 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for moderate subluxation or lateral instability of the left knee for the entire pendency of the claim.  See Hart, 21 Vet. App. 505.  February 2006 private treatment records indicate mild mal-tracking.  The August 2007 and January 2009 VA examination reports show subpatellar tenderness and the Veteran's complaints of instability and subluxation.  Objective evidence of instability and subluxation was not indicated.  The April 2015 VA examination report indicates moderate recurrent subluxation of the left knee with no history of lateral instability.  The Board has considered the Veteran's report of symptoms and the medical evidence, and finds that the overall disability picture for the entire pendency of the claim shows moderate but not severe subluxation or lateral instability of the left knee.  The DeLuca criteria do not apply under this diagnostic code.  As such, a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted.

The Board has also considered whether separate or increased ratings are warranted for the left knee disability under Diagnostic Codes 5003, 5260 and 5261.  The Veteran currently has a separate 10 percent rating under Diagnostic Code 5003-5261 for arthritis with limitation of extension of the knee.  First, the Board observes that the Veteran's limitation of extension and flexion have not been of the severity to warrant a compensable rating under either Diagnostic Code 5260 or 5261 at any time during the pendency of the claim, even with consideration of the DeLuca criteria and symptoms such as pain, weakness, or fatigability.  However, under Diagnostic Code 5003, VA is authorized to assign a 10 percent rating when limitation of motion is noncompensable in degree and when the limitation is objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  The Veteran's limitation of flexion and extension has been noted and it was limited to 100 degrees after repetitive testing and taking pain into consideration; however, this is still amounts to a non compensable rating.  As such a compensable rating under 5260 and 5261 is not warranted.  The Board cannot award a higher rating under Diagnostic Code 5003 as 10 percent is the maximum provided when only one major joint is involved.  Further, the Board cannot award separate ratings under both Diagnostic Codes 5003-5260 and 5003-5261 because the diagnostic criteria for arthritis specifically state that the minimal 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion.  Thus, only one 10 percent rating can be awarded for the left knee joint.  This is the maximum evaluation available to the Veteran at this time.  

There was some question as to whether the Veteran is entitled to a separate rating under Diagnostic Code 5258 regarding cartilage, semilunar, dislocated, with frequent episodes of "locking" pain, and effusion into the joint.  While the Veteran had several statements concerning locking pain, and it was noted that there was some locking and catching in 2006, but this seems to have been improved by his surgery in 2009 because in April 2015 there was no evidence of semilunar cartilage condition of the left knee, arthroscopic chondroplasty, left patella and trochlea.  The examiner in April 2015 stated that he reviewed the conflicting medical evidence and stated it is not possible to fully answer the question based on the available information due to the lack of adequate specific documentation regarding the left knee surgery done in 2008/2009.  Without actual medical evidence that the Veteran is still having frequent episodes of "locking" or that his surgery in 2009 involved removal of semilunar cartilage or if this procedure was done at any other time, a separate compensable rating is not warranted.  

Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's service-connected left knee injury, recurrent patella dislocation, must be denied.  Further, the Board finds that the Veteran is not entitled to separate compensable ratings for flexion or extension is also not warranted, as he does not meet the schedular criteria.  The Veteran has reached the maximum rating for 5003, evidence of arthritis on x-ray for limitation of extension and as such a higher rating is not possible.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Considerations 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of C & P for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

After reviewing the evidence of record, it is not shown that such an exceptional disability picture exists that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

The Veteran has specifically asked the Board consider an extraschedular evaluation for his service connected disability of recurrent dislocation.  However, the Board finds that the schedular criteria adequately considers his complaints of pain, medical professionals have only described his condition as moderate.  At this April 2015 examination the Veteran had disturbance of locomotion described as mildly antalgic gait that contributes to the factors of his disability.  Muscle strength of the left leg was 5/5 with no atrophy noted and no ankylosis noted.  The examiner noted that the Veteran had moderate recurrent subluxation of the left knee with no history of lateral instability.  Joint stability testing was performed and there was no joint instability.  There was no evidence of recurrent patellar dislocation, "shin splints," stress factors, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  

The Board finds that the rating criteria reasonably describes the Veteran's disability levels and symptomatology to include to his reports of pain, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The Diagnostic Codes in question contemplate symptoms of pain, limitation of motion on both flexion and extension, as well instability of the left knees.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As such, there is no evidence that the Veteran's disability falls outside the rating criteria.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has also considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), which found that a TDIU claim is part of every increased rating claim and is properly before the Board when such a claim is reasonably raised by the record.  However, in the instant case, the Veteran withdrew his claim for TDIU in December 2010.  Therefore, the issue of TDIU need not be considered any further by the Board.  

Earlier Effective Date 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran seeks an effective date prior to August 28, 2007 for the grant of a separate compensable rating for limitation of extension based upon x-ray evidence of arthritis involving one joint.  Having carefully considered the claim, the Board finds that the evidence does not support the Veteran's contentions and the appeal is denied. 

The Veteran was granted a separate rating for arthritis with limitation of extension with an effective date of January 2012.  However, in a December 2013 examination the Board found evidence of a diagnosis of arthritis dating back to August 18, 2007, and as such granted an earlier effective date to correspond with the medical evidence of record.  

Under 38 C.F.R. § 3.400(r), the Veteran is entitled to an effective date of whichever is later between the receipt of the claim or the date entitlement arose.  The Board has already given an effective date that is equivalent to date entitlement rose, and after a thorough review of all of the medical evidence of record, the Board has not found any medical evidence that supports an earlier diagnosis of arthritis of the left knee.  It appears that the first diagnosis of arthritis was noted in the August 2007 VA examination and x-ray reports; there is no evidence of record that that Veteran had been previously diagnosed with arthritis of the left knee.  The Board went all the way back to 2002 VA examination and x-ray evidence noted that the Veteran had normal left knee at that time.

The Veteran has submitted several lay statements claiming that he was told that he was diagnosed with arthritis.  The Veteran is competent to report a diagnosis of arthritis as long as it accompanied by contemporary medical diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Veteran is not able to provide a diagnosis because it is not considered an occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In this case, there is no legal authority for the Board to assign an earlier effective date as the Board has already assigned the earliest possible effective date for the grant of a separate compensable rating for arthritis of the left knee with limitation of extension.  Accordingly, the claim for an effective date prior to August 28, 2007 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

All notice required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015). 

The claim was most recently remanded in March 2015 for additional development, specifically obtaining a medical examination and readjudicating the claim.  The Veteran was provided a VA examination in April 2015 which is adequate for the purposes of determining increased rating as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a January 2016 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All relevant facts have been adequately developed and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating in excess of 20 percent for recurrent dislocation of the left knee is denied.  

Entitlement to a disability rating in excess of 10 percent for limitation of extension due to arthritis of the left knee is denied.  

Entitlement to an effective date prior to August 28, 2007 for the grant of a separate compensable rating for limitation of extension due to arthritis of the left knee is denied.  



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


